Citation Nr: 1433221	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disorder, classified as degenerative arthritis, status post left knee arthroscopy with posterior medial meniscus resection and debridement, to include as secondary to the service-connected status post right knee arthroplasty.  

2.  Entitlement to service connection acute respiratory failure, pneumonia, and lung scarring.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973.  He also had subsequent service in the Army National Guard, to include a period of active duty for training from February 4, 1978, to February 18, 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2014 statement, the Veteran's representative raised the issue of entitlement to a temporary total rating based on convalescence following surgery for the right knee disorder.  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

In April 2014, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depression.  This issue has not been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision that follows.  The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  A May 1997 rating decision denied service connection for a left knee disorder pursuant to U.S.C.A. 1151 in that the evidence failed to establish that a left knee condition was the result of VA medical care.  The Veteran did not perfect an appeal of that decision.  

2.  Evidence obtained since the time of the May 1997 rating decision is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

3.  The weight of evidence fails to establish that the Veteran has a currently diagnosed respiratory disorder, to include resolved asthma, bronchitis, acute respiratory failure, pneumonia or lung scarring, that either began during service or was otherwise caused by his military service.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied service connection for a left knee disorder pursuant to U.S.C.A. 1151 is final and binding based on the evidence then of record.  Moreover, new and material evidence has not been submitted since that decision, and the Veteran's claim for a left knee disorder on the basis of direct or secondary causation is not reopened.  38 U.S.C.A. §§ 1151, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  

2.  A chronic respiratory disorder, to include respiratory failure, pneumonia and lung scarring, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran dated in July 2010, November 2010, February 2011, and August 2011, in toto, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct, presumptive, and secondary basis, as well as of the division of responsibility between the veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2011 letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim for a left knee disorder and to establish entitlement to the underlying claim for benefit sought in the August 2011 VCAA letter mentioned above.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case as to the claim for service connection for a respiratory disorder.  In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  

As to the left knee, the Veteran was accorded a VA medical examination in January 2011 which, as detailed below, included opinions that addressed the etiology of left knee disorder(s).  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

New and Material Evidence - Left Knee

The Veteran's initial claim for service connection for a left knee disorder pursuant to U.S.C.A. § 1151 was denied by the RO in May 2007.  The Veteran was notified, but he did not timely appeal.  Thus the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  In June 2010, he filed claims for various conditions, to include entitlement to service connection for a left knee disorder.  The RO denied the claim on numerous occasions as indicated by a February 2012 statement of the case and by supplemental statements of the case (SSOCs) in April and May 2013.  Review of these documents reflects that the RO apparently reopened the claim for service connection for a left knee disorder as de novo reviews are indicated.  It is noted, however, that the Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  

Therefore, although it may be argued that the RO reviewed the claim regarding the left knee on a de novo basis, the issue is as stated on the title page. 

It is noted that new evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

At the time of the May 1997 rating decision, the evidence of record included the Veteran's August 1996 claim for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  Primarily, he asserted that he fell in July 1995 while walking between VA buildings and incurred a left knee injury (soft tissue and muscle damage).  Private X-rays of the bilateral knees dated in June 1994 reflect that the Veteran was found to have moderate to moderately severe degenerative changes in the knees.  This is prior to the alleged fall at the VA facility.  A left knee diagnosis has continued since that date, to include his August 1996 assertions that he underwent left knee medial cartilage resection after a fall at a VA facility (St. Cloud).  Review of the medical record reflects that he fell in February 1996 and suffered left knee injury wherein surgery for internal derangement was immediately performed.  See private records dated in 1996.  Also see the VA exam report from April 1997.  When examined by VA examination in April 1997, the diagnoses included mild osteoarthritis of the left knee medial joint compartment.  In the May 1997 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. 1151 for a left knee condition.  

Also of record at that time were the Veteran's service treatment records (STRs).  The RO did not summarize these records in detail as it was not the Veteran's contention that he incurred a left knee disorder during service or that a left knee disorder developed due to a service-connected disorder.  Review of the STRs shows that while the Veteran suffered a right knee avulsion fracture during service, records are negative for report of, treatment for, or diagnosis of a left knee condition.  Post service records initially reflect a left knee disorder (mild degenerative changes in the left knee medial joint) as early as 1994.  

In 2010 the Veteran sought to reopen his previously denied claim for service connection for a left knee disorder.  In conjunction with his claim to reopen, the Veteran submitted written statements in which he asserted that his current left knee problems resulted from his service-connected residuals of a right knee fracture.  This is a different theory of entitlement which will be discussed in detail below.  

The Veteran also submitted private records from early 2011 wherein he reported a history of numerous surgeries ("scopes") to both knees.  He said that he had injured both knees during service.  In March 2011, he underwent a left knee arthroscopy due to internal derangement of the left knee.  When examined by VA in November 2011, the examiner specifically addressed the Veteran's primary contention that his left knee degenerative changes resulted as secondary to the right knee disorder.  The examiner provided an opinion that was not supportive of the Veteran's contentions.  

In consideration of the additional evidence received since the final and binding May 1997 RO decision, the Board finds that the additional evidence is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  First the evidence merely reiterates the existence of a left knee disability from the mid-1990s to the present day.  Degenerative joint disease in the left knee was initially noted, followed by later procedures to include left knee arthroscopy in 2011.  This element of the service connection claim (presence of a chronic left knee disorder many years after service) already had been substantiated by the evidence reviewed for the May 1997 decision.  Thus, while there is new evidence, not previously considered, pertaining to the existence of a current disability, this evidence is not material because a current disability was already shown at the time of the 1997 decision.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition, such as by showing ongoing treatment of it, are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence).  

The salient point is that none of the new evidence shows that the Veteran's left knee disorder, first noted in the mid-1990s, was incurred as a result of a fall at a VA domiciliary in July 1995.  It is necessary for the evidence to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical or surgical treatment or examination, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (2013).  Moreover, it is noted that during the course of this appeal pertinent laws and regulations related to claims filed pursuant to 38 U.S.C.A. § 1151 were amended.  In a precedent opinion, VA's General Counsel held that all claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  

VA regulations provide that, for claims received by VA before October 1, 1997, in determining that an additional disability exists, the Veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  38 C.F.R. § 3.358(b)(1) (2013).  Compensation will not be payable under 38 U.S.C.A. § 1151 for the continuance or natural progress of disease or injuries for which the hospitalization, medical or surgical treatment, or examination was furnished unless VA's failure to exercise reasonable skill and care in the diagnosis of treatment of the disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment.  38 C.F.R. § 3.358(b)(2) (2013).  It is necessary for the evidence to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical or surgical treatment or examination, and not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2013).  The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, medical or surgical treatment, or examination.  
38 C.F.R. § 3.358(c)(2) (2013).  When the proximate cause of the injury suffered was the veteran's willful misconduct or failure to follow instructions, it will bar him (or her) from receipt of compensation hereunder except in the case of incompetent veterans.  38 C.F.R. § 3.358(c)(4) (2013).  

As noted above, the medical evidence documents left knee degenerative changes upon private X-ray in 1994 which is prior to the claimed fall upon VA facility grounds in July 1995.  The question on appeal, therefore, is whether the fall aggravated this pre-existing disability, or caused some additional disability.  

On review of the medical evidence of record, it is the Board's conclusion that the appellant has not presented competent medical evidence to support his claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 that a left knee disorder resulted from a July 1995 fall on VA grounds in a soccer field.  Certainly, it must be acknowledged that the appellant reported that he had to undergo left knee surgery following the fall (as related in the VA report of April 1997).  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  More important, however, in order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between the Veteran's left knee disorder and the events/treatment in question.  

As already noted by the Board, it is now the Veteran's contention that his left knee disorder is secondary to his service-connected right knee disorder.  This is a theory that was neither brought by the Veteran nor considered by the VARO in Sioux Falls, South Dakota, at the time of the May 1997 rating decision.  In this regard, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a claimant attempts to reopen a previously denied claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Thus, this alternative theory of entitlement must also be considered on a "new" and "material" evidence basis.  This evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Based on this new theory of entitlement with respect to secondary service connection, see 38 U.S.C.A. § 3.310(a) and (b) (2013), (service connection also may be granted for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury).  See also, Allen v. Brown, 7 Vet. App. 439, 448 91995).  Although the RO was not required to provide an examination without the submission of new and material evidence, one was provided in November 2011 to address this alternative possibility of secondary service connection.  This examination did not, however, result in new and material evidence because the examiner's opinion weighs against the claim and not for it.  The Veteran's secondary theory was not endorsed by the examiner; in fact, to the contrary, he outright refuted it.  Therefore, the claim is not reopened merely because this new theory was presented.  See Ashford, 10 Vet. App. at 120.  

Moreover, as to any contentions suggested that the left knee disorder was directly incurred during service or that arthritis was shown within the presumptive period thereafter, it is noted that service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this case, however, the evidence is clear that a left knee disorder was first shown many years after service, in 1994.  The presence of a left knee disorder was noted at the time of the previous 1997 denial.  None of the evidence submitted since that final denial shows the presence of a left knee disorder during service or arthritis within the presumptive period thereafter.  

Specifically, based on review of the record it does not appear the Veteran sought treatment for left knee problems for over 15 years after separating from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  As reported earlier, the earliest post-STRs medical documents in the record relating to the Veteran's left knee disorder is private X-ray in June 1994.  While a left knee diagnosis of degenerative arthritis continued to be diagnosed in subsequent years, it was opined by a VA examiner in November 2011 that it was less likely than not that the Veteran's left knee degenerative changes and meniscus injury were due to or the result of the right knee disorder.  For rationale, he noted that the Veteran stated that he did not have any left knee pain until five years before this exam.  He also denied any injury.  It was also noted that the Veteran did not favor his left knee on exam, and that his gait was normal.  The left knee had some degenerative arthritis and actually some changes which would be consistent with age, but he could not "really make" any connection of a decades long type of left knee problem that would be caused by the right knee.  

As such, the medical evidence of record does not contain any suggestion that the Veteran made complaint of or received treatment for a left knee problem during service or until over 15 years after separation.  Similarly, the Veteran did not file a claim seeking service connection for a left knee disorder until then, many years after separation from service.  Therefore the Board finds this failure to receive treatment or file a claim for service connection for this long period of time is probative evidence that the Veteran was not experiencing a chronic left knee condition since separating from active duty.  

The Board also has considered the Veteran's statements in support of his claim.  These statements, for the most part, are merely redundant and cumulative of his statements in his previous claims.  He has, in the past, asserted that his left knee disability was due to a fall at a VA facility in July 1995.  His new statements assert that his left knee disorder is primarily secondary to his altered gait due to his service-connected right knee disorder.  His new statements do not rise to the level of new and material evidence because they do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision makers at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And see Untalan v. Nicholson, 20 Vet. App. 467 (2996) (new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence).  As mentioned, the only new allegation is that his left knee disability is secondary to his service-connected right knee disability, but the VA examiner discredited this theory notion.  

Under the circumstances, the Board concludes that new and material evidence has not been received.  Hence, the requirements to reopen this claim of entitlement to service connection for a left knee disorder have not been met, and the appeal of this claim must be denied.  As the preponderance of the evidence is against the claim of new and material evidence to reopen this finally disallowed claim, the benefit of the doubt doctrine is not applicable.  See Annoni v. Brown, 463, 467 (1993).  

Service Connection - Acute Respiratory Failure,
Pneumonia, and Lung Scarring.

In addition to the service connection laws and regulations already provided above, it is noted that the Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The STRs are negative for report of, treatment for, or diagnosis of a respiratory or lung condition.  It is noted, however, that on discharge report in November 1973, the Veteran gave a history of shortness of breath.  Clinical evaluation showed that the lungs were normal, and the summary was that the Veteran was overweight.  Post service records include a history of intermittent complaints of shortness of breath when being seen for chest and cardiac complaints.  Bronchitis and sinusitis were initially noted in the mid-1990s.  Asthma was noted in VA records in 2010 when a list was provided as to the Veteran's medical conditions.  Current and/or chronic treatment for a respiratory or lung disorder is not demonstrated, to include acute respiratory failure, pneumonia, or lung scarring.  

Clearly, the medical record does not establish the presence of any respiratory disorder before the mid-1990s, and there is no medical opinion of record that such is related to active service from many years before.  See Maxson, supra.  Therefore, although the Veteran is currently diagnosed with asthma, the evidence does not establish that this condition (or bronchitis or sinusitis) either began during or was otherwise caused by his active service.  Based on the foregoing the appeal for service connection is denied.  

Final Considerations as to Both SC Claims

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here when discussing a left knee disorder or a respiratory disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

The petition to reopen the claim for service connection for a left knee disability is denied.  

Entitlement to service connection for a respiratory disorder, to include acute respiratory failure, pneumonia and lung scarring, is denied.  


REMAND

The Board finds it necessary to remand the claim for entitlement to a TDIU.  

Here, the Veteran's only service-connected disability, status post right knee arthroplasty, is rated as 60 percent disabling.  Thus, he meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2013).  See 38 C.F.R. § 4.25 (2013).  

When he filed a claim for a TDIU in December 2009, he noted that he not worked since 1994 as a result of his right knee problems.  He reported that he had a college degree and his last job was as the Assistant Director of Admissions at a university.  As noted however, in a May 2014 informal hearing presentation, his past occupations have primarily included work that relied heavily on the ability to use his lower extremities.  These jobs included truck driving, sales management at a fast food restaurant, and car sales.  He ended up being fired due to missing days because of his right knee.  As for the sedentary job at the college, it was alleged that his pain medications for the right knee impaired his ability to concentrate.  Thus, he also lost that position.  

When examined by VA in August 2009, it was noted that the Veteran had undergone a total knee replacement in 1996.  He now complained of increased symptoms over the past year, to include stiffness, swelling, locking, and decreased range of motion (ROM).  He said that he could walk 2 to 3 blocks before needing to rest.  Exam showed moderate tenderness on the anterior aspect of the knee with mild swelling.  ROM showed extension limited by 10 degrees with flexion to 90 degrees.  There was objective pain at the ends of ROM.  There was no additional loss of ROM after repetitive motion.  The examiner described the knee as "quite painful."  It was also noted that the Veteran was not employed due to severe PTSD.  Subsequently dated VA records in 2009 and 2010 reflect improvement in the Veteran's right knee ROM.  

The Veteran underwent VA evaluation in November 2011, but this was primarily to address the etiology of his left knee condition.  It was noted that he had bilateral knee pain.  VA records dated through 2013 continue to show treatment for right knee pain.  

In June 2014, subsequent to the May 2013 SSOC addressing entitlement to a TDIU, VA virtual records were added to the claims file without a waiver of AOJ review thereof.  Specifically, a private record dated in May 2014 showing that the Veteran underwent right total knee arthroplasty revision with exchange of polyethylene spacer was submitted.  Absent a waiver from the Veteran, a remand is necessary when pertinent evidence is received by the Board that has not been considered by the RO.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013).  

There are no additional treatment records.  Thus, the evidence is unclear as to the Veteran's potential to perform substantially gainful employment.  As such, the Board requires additional medical examination and opinion to decide the TDIU aspect of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, the AMC/RO should obtain all of the Veteran's VA and private records that are not record dated since his right knee arthroplasty revision in May 2014.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine whether his service-connected right knee disorder precludes his ability to obtain and maintain substantially gainful employment.  The claims folder must be provided to the examiner for review.  Following examination, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected total right knee replacement renders him unable to obtain and maintain substantially gainful employment.  

For purpose of examination and opinion, the examiner is specifically requested to consider and address the following:

 * the Veteran's documented history of initial total right knee replacement surgery in the mid-1990s with revision in 2014.  
* the Veteran's general description of functional limitations caused by the service-connected total knee replacement; and
 * the Veteran's overall report of functioning to the examiner upon evaluation.  
 
3.  Thereafter, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


